The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 08/30/21.
a. Independent claims 1, 12, 19 and 23 have been amended.
b. New claims 26-28 have been added.
c. Claims 11, 14, and 18 have been canceled.
d. Rejection to claim under 35 USC § 112 is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2019/0364452, “Hwang”) in view of Maattanen et al. (US 2020/0053583, “Maattanen”).
Regarding claim 1, Hwang discloses a base station (See ¶.73-75, next-generation NR base station) comprising:
- a controller (See 200a fig.3 and ¶.70, a controller, not shown, to generate object information and send the information) configured to generate a Measurement Object (MO) to configure a plurality of Synchronization Signal Block (SSB) to be performed by a UE (See ¶.69, the UE 100 receives a measurement configuration information element (IE) from the serving cell for the measurement. A message including the measurement configuration IE is called a measurement configuration message. Herein, the measurement configuration IE may also be received through an RRC connection reconfiguration message; See ¶.70, the measurement object information is information on an object for which the UE will perform measurement. The measurement object includes at least any one of an intra-frequency measurement object which is an object of intra-cell measurement, an inter-frequency measurement object which is an object of inter-cell measurement, and an inter-RAT measurement object which is an object of inter-RAT measurement), the MO comprising a SSB frequency (See fig.5 and ¶.87, Intra-frequency in terms of SSB-based RRM measurement for 5G NR; Examiner’s Note: Maattanen discloses a measurement object corresponds to a single SS block frequency),
- wherein the plurality of SSB measurements having the SSB center frequency with a same Subcarrier Spacing (SCS) (See ¶.87-89, Intra-frequency in terms of SSB-based RRM measurement. When a center frequency of an SSB of a serving cell is the same as a center frequency of an SSB of a neighbor cell, this may be called an intra-frequency relation. When the SSB of the serving cell and the SSB of the neighbor cell have the same subcarrier spacing, this may be called an intra-frequency region; Examiner’s Note: Maattanen discloses the limitations “the plurality of SSB measurements”); and
- a radio (See fig.2 and ¶.52, a radio frame) configured to transmit to the UE a Radio Resource Control (RRC) message comprising the MO (See fig.3 and ¶.69, the measurement configuration IE is received through an RRC message. See ¶.70, the measurement configuration IE may include measurement object information).
Hwang discloses a measurement object and SSB information, but does not explicitly disclose the limitations “the MO comprising a SSB frequency field including an Absolute Radio Frequency Channel Number (ARFCN) value to indicate a SSB center frequency” and “a plurality of SSB measurements.”
However, Maattanen discloses “the MO comprising a SSB frequency field including an Absolute Radio Frequency Channel Number (ARFCN) value to indicate a SSB center frequency (Maattanen, See ¶.3, In LTE, a UE performs Radio Resource Management (RRM) measurements primarily based on Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS) and Cell-Specific Reference Signal (CRS). The UE may autonomously find LTE cells based on the carrier frequency information, such as e.g. E-UTRA Absolute Radio-Frequency Channel Number ( ARFCN), which is given in each Measurement Object (MO) as the PSS/SSS are always transmitted in the center of the carrier frequency; See ¶.22, UE performs measurements on the SSB based on the indicated MO; See ¶.23-24, The network node further sends an indication of a measurement object (MO) pointing to a frequency location of the primary SSB to the UE; See further ¶.49-50; See ¶.53, the network, such as e.g. the network node may configure the UE 200 with a MO in the same frequency position of its primary SSB so that the UE 200 is able to find intra-frequency neighbor cells without the need of measurement gaps) and a plurality of SSB measurements (Maattanen, See ¶.1, Embodiments herein relate to a method, a network node and a User Equipment (UE) for handling RRM measurements on a carrier comprising a plurality of Synchronization Sequence Blocks (SSBs)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the MO comprising a SSB frequency field including an Absolute Radio Frequency Channel Number (ARFCN) value to indicate a SSB center frequency” and “a plurality of SSB measurements” as taught by Maattanen into the system of Hwang, so that it provides a way for handling RRM measurements for the UE on a carrier comprising a plurality of SSBs (Maattanen, See ¶.19) and for the UE to find LTE cells based on the carrier frequency information such as ARFCN, which is given in each Measurement Object (MO) are always transmitted in the center of the carrier frequency (Maattanen, See ¶.3).

Regarding claim 2, Hwang discloses “configure a plurality of MOs for a respective plurality of different SSBs, the plurality of SSBs corresponding to a respective plurality of different SCS (See ¶.5 and ¶.23, a plurality of SS blocks; ¶.89, when the SSB of the serving cell and the SSB of the neighbor cell have the same subcarrier spacing, this may be called an intra-frequency region).”

Regarding claim 3, Hwang discloses “configure at most one MO having the SSB center frequency (See ¶.87-92, Intra-frequency in terms of SSB-based …same as a center frequency of an SSB …and inter-frequency in terms of SSB-based).”

Regarding claim 4, Hwang discloses “configure only one SSB center frequency per MO with the same SCS (See ¶.89, When the SSB of the serving cell and the SSB of the neighbor cell have the same subcarrier spacing, this may be called an intra-frequency region).”

Regarding claim 5, Hwang discloses “the MO comprises Channel State Information Reference Signal (CSI-RS) information for a Radio Resource Management (RRM) measurement by the UE (See ¶.94, in terms of RRM measurement based on CSI-RS).”

Regarding claim 6, Hwang discloses “configure a plurality of CSI-RS resources for a single RRM measurement by the UE (See ¶.98-100, when Inter-frequency in terms of RRM measurement based on CSI-RS. When a bandwidth of a CSI-RS resource configured for measurement on a neighbor cell does not exist within a bandwidth of a CSI-RS resource configured for measurement on a serving cell, this may be called an inter-frequency relation. When the CSI-RS of the serving cell and the CSI-RS of the neighbor cell have a different subcarrier spacing, this may be called an inter-frequency relation).”

Regarding claim 7, Hwang does not explicitly disclose what Maattanen discloses “configure the MO for a Channel State Information Reference Signal (CSI-RS), when the CSI-RS and the SSB are configured for a same serving cell (Maattanen, See ¶.7-8, MO includes CSI-RS resources).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Hwang discloses “configured transmit the MO to the UE in an RRC Reconfiguration (RRC Reconfiguration) message (See fig.3 and ¶.69-70, the measurement configuration IE is received through an RRC message).”

Regarding claim 12, it is a UE claim corresponding to the BS claim 1, except the limitations of the following and is therefore rejected for the similar reasons set forth in the rejection of the claim.
Hwang does not explicitly disclose what Maattanen discloses,
- wherein the MO comprises a cell list field comprising one or more physical cell identities (IDs) to identify one or more cells for configuring a cell list for the plurality of SSB measurements (Maattanen, See ¶.4, In New Radio (NR), which may also be referred to as a Fifth Generation (5G) network, a physical cell identity (PCI) is encoded in a so-called NR Synchronization Signal (NR-SS) Block, which may also include an NR-PSS/NR-SSS from which the UE is capable of deriving the NR PCI without prior information about the sequences provided by the network. Differently from LTE, in NR, the Synchronization Signal (SS) Blocks may be transmitted in different and multiple frequency locations, i.e., not only in the center of the carrier frequency; See ¶.49, when the UE 200 is configured to perform RRM measurements, the measurement object (MO) may point to the frequency location where the primary SSBs of the cells are located);
- a controller (See ¶.100, a controller) configure to apply the cell list to SSB resources for the plurality of SSB measurements (Maattanen, See ¶.4, Physical Cell Identity (PCI) is encoded in a so-called NR Synchronization Signal (NR-SSB) Block resources).
Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 15, Hwang does not explicitly disclose what Maattanen discloses “perform a reconfiguration with synchronization (sync) procedure using as an SSB frequency a frequency, which is indicated in a frequency field of the MO (See abstract and ¶.22, MO pointing to a frequency location of a SSB).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention to apply the method of “causing the UE to perform a reconfiguration with synchronization (sync) procedure using as an SSB frequency a frequency, which is indicated in a frequency field of the MO” as taught by Maattanen into the system of Hwang, so that it provides a way of performing measurements on the primary SSB based on the indicated MO (Maattanen, See ¶.22).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 12.

Regarding claim 19, it is a non-transitory storage media claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 20-22, they are claims corresponding to claims 2, 3, & 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 23, it is a non-transitory storage medium claim corresponding to the method claim 12 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Maattanen and further in view of Fu et al. (US 2020/0037260, “Fu”).
Regarding claim 13, Hwang and Maattanen do not explicitly disclose what Fu discloses “configured to maintain a first separate cell list for the SSB resources, and a second separate cell list for Channel State Information Reference Signal (CSI-RS) resources (Fu, See ¶.174 and ¶.232, measuring a cell to which a UE belongs and neighboring cells in a cell list according to at least one of initial measurement configuration information, UE-specific CSI-RS resource(s) and a SSB to obtain a measurement result).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “causing the UE to maintain a first separate cell list for the SSB resources, and a second separate cell list for CSI-RS resources” as taught by Fu into the system of Hwang and Maattanen, so that it provides a way of configuring to measure to which the UE belongs and neighboring cells in a cell list according to at least one of the initial measurement configuration information (Fu, See ¶.232).

Claims 16, 17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Maattanen and further in view of Tsai et al. (US 2019/0297537, “Tsai”).
Regarding claim 16, Hwang and Maattanen do not explicitly disclose what Tsai discloses “the cell list field comprises a cell field to identify one or more cells to add or modify in a listing of cells, which are not applicable in an event evaluation or a measurement reporting (Tsai, See ¶.144, the number of non-serving cells to be reported can be limited through configuration by the network; cells belonging to a blacklist configured by the network are not used in event evaluation and reporting).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the cell list field comprising a cell field to identify one or more cells to add or modify in a listing of cells, which are not applicable in an event evaluation or a measurement reporting” as taught by Tsai into the system of Hwang and Maattanen, so that it provides a way for cells belonging to a blacklist to be configured by the network not to be used in event evaluation and reporting (Tsai, See ¶.144).”

Regarding claim 17, Hwang and Maattanen do not explicitly disclose what Tsai discloses “the cell list field comprises a cell field to identify one or more cells to add or modify in a listing of cells, which are applicable in an event evaluation or a measurement reporting (Tsai, See ¶.144, conversely when a whitelist is configured by the network, only the cells belonging to the whitelist are used in event evaluation and reporting (by contrast), when a whitelist is configured by the network, only the cells belonging to the whitelist are used in event evaluation and reporting).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “comprising a cell field to identify one or more cells to add or modify in a listing of cells, which are applicable in an event evaluation or a measurement reporting” as taught by Tsai into the system of Hwang and Maattanen, so that it provides a way for only the cells belonging to the whitelist to be used in event evaluation and reporting (Tsai, See ¶.144).

Regarding claims 24 and 25, they are claims corresponding to claims 16 and 17, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Allowable Subject Matter

Claims 8, 9, and, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the examiner’s best, using the prior art of record in the current prosecution of the claims. Newly added limitations “a plurality of SSB measurements and the MO comprising a SSB frequency field including an Absolute Radio Frequency Channel Number (ARFCN) value to indicate a SSB center frequency” are disclosed by the paragraphs of Maattanen not have been cited in the previous Office action. Therefore, the examiner disagrees respectfully.

                                          Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411